Case 1:21-cv-00138-RP Document 43-30 Filed 08/02/21 Page 1 of 3




                  Exhibit 30
                                                                             Case 1:21-cv-00138-RP Document 43-30 Filed 08/02/21 Page 2 of 3

SEC Form 4
                        FORM 4                                                                         UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                                OMB APPROVAL
                                                                                                                                                     Washington, D.C. 20549
                                                                                                                                                                                                                                                                        OMB Number:                                   3235-0287
                                                                                                                                                                                                                                                                        Estimated average burden
     Check this box if no longer subject to Section 16. Form                                                STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                                hours per response:                                   0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                         Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                                or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                          2. Issuer Name and Ticker or Trading Symbol                                                                      5. Relationship of Reporting Person(s) to Issuer
                                                                                                                  SolarWinds Corp [ SWI ]                                                                                          (Check all applicable)
 THOMPSON KEVIN B
                                                                                                                                                                                                                                            X      Director                                        10% Owner
                                                                                                                  3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                                            X      Officer (give title below)                      Other (specify below)
 (Last)                               (First)                             (Middle)                                11/16/2020
                                                                                                                                                                                                                                                                        President & CEO
 C/O SOLARWINDS CORPORATION
                                                                                                                  4. If Amendment, Date of Original Filed (Month/Day/Year)                                                         6. Individual or Joint/Group Filing (Check Applicable Line)
 7171 SOUTHWEST PARKWAY, BUILDING 400
                                                                                                                                                                                                                                            X      Form filed by One Reporting Person

(Street)                                                                                                                                                                                                                                           Form filed by More than One Reporting Person

 AUSTIN                               TX                                  78735

 (City)                               (State)                             (Zip)


                                                                                                 Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                 2. Transaction        2A. Deemed           3. Transaction         4. Securities Acquired (A) or Disposed Of (D) (Instr.         5. Amount of Securities           6. Ownership Form:           7. Nature of
                                                                                                                Date                  Execution Date,      Code (Instr. 8)        3, 4 and 5)                                                   Beneficially Owned                Direct (D) or Indirect       Indirect
                                                                                                                (Month/Day/Year)      if any                                                                                                    Following Reported                (I) (Instr. 4)               Beneficial
                                                                                                                                      (Month/Day/Year)                                                                                          Transaction(s) (Instr. 3 and                                   Ownership (Instr.
                                                                                                                                                           Code         V         Amount                   (A) or (D)      Price
                                                                                                                                                                                                                                                4)                                                             4)

                                                                                                                                                                                                 (1)
Common Stock                                                                                                       11/16/2020                                   S                      183,871                   D            $22.18(2)                  2,830,182                            D
                                                                                                                                                                                                 (1)
Common Stock                                                                                                       11/17/2020                                   S                      175,000                   D            $21.94(3)                  2,655,182                            D
                                                                                                                                                                                                 (1)
Common Stock                                                                                                       11/18/2020                                   S                      175,000                   A             $21.6  (4)                2,830,182                            D

Common Stock                                                                                                                                                                                                                                               63,808                              I               By Daughter
Common Stock                                                                                                                                                                                                                                               63,808                              I               By Son

                                                                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security           2.              3. Transaction       3A. Deemed            4. Transaction Code       5. Number of Derivative         6. Date Exercisable and        7. Title and Amount of Securities Underlying           8. Price of         9. Number of      10. Ownership       11. Nature of
(Instr. 3)                                Conversion      Date                 Execution Date,       (Instr. 8)                Securities Acquired (A) or      Expiration Date                Derivative Security (Instr. 3 and 4)                   Derivative          derivative        Form: Direct        Indirect
                                          or Exercise     (Month/Day/Year)     if any                                          Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                      Security (Instr.    Securities        (D) or Indirect     Beneficial
                                          Price of                             (Month/Day/Year)                                4 and 5)                                                                                                              5)                  Beneficially      (I) (Instr. 4)      Ownership (Instr.
                                          Derivative                                                                                                                                                                                                                     Owned                                 4)
                                          Security                                                                                                                                                                                                                       Following
                                                                                                                                                                                                                              Amount or                                  Reported
                                                                                                                                                               Date            Expiration                                     Number of                                  Transaction(s)
                                                                                                     Code         V            (A)             (D)             Exercisable     Date           Title                           Shares                                     (Instr. 4)

Explanation of Responses:
1. Shares sold pursuant to a 10b5-1 trading plan.
2. This transaction was executed in multiple trades at prices ranging from $21.97 to $22.60, inclusive. The price range reported above reflects the weighted average sale price. The reporting person hereby undertakes to provide upon request to the SEC staff, the issuer or a security holder of the issuer full information
regarding the number of shares sold and each separate price within the ranges set forth in this footnote.
3. This transaction was executed in multiple trades at prices ranging from $21.82 to $22.31, inclusive. The price range reported above reflects the weighted average sale price. The reporting person hereby undertakes to provide upon request to the SEC staff, the issuer or a security holder of the issuer full information
regarding the number of shares sold and each separate price within the ranges set forth in this footnote.
4. This transaction was executed in multiple trades at prices ranging from $21.40 to $21.85, inclusive. The price range reported above reflects the weighted average sale price. The reporting person hereby undertakes to provide upon request to the SEC staff, the issuer or a security holder of the issuer full information
                                                                              Case 1:21-cv-00138-RP Document 43-30 Filed 08/02/21 Page 3 of 3

regarding the number of shares sold and each separate price within the ranges set forth in this footnote.
Remarks:
                                                                                                                                                           /s/ Jason W. Bliss Attorney-in-Fact for Kevin
                                                                                                                                                                                                           11/18/2020
                                                                                                                                                           B. Thompson
                                                                                                                                                           ** Signature of Reporting Person                Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
